DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on April 27, 2022.
Claims 1, 4, 7-8, 11, 14-15, 18, and 20 have been amended.
Claims 1, 8, and 15 are independent. As a result claims 1-20 are pending in this office action.

Response to Arguments
Applicant's arguments filed April 27, 2022 regarding the rejection of claims 1, 8, and 15 under 35 U.S.C 103 have been fully considered but they are not persuasive.
Applicant argues, regarding claims 1, 8, and 15 Saxena does not teach or suggest the following limitation, wherein the query execution plan corresponds to a combination of existing execution plans corresponding to each of the identified one or more possible query classifications as disclosed in Applicants’ invention.
Examiner respectfully disagrees with applicant’s assertions. 
With regards to a), Examiner appreciates the interpretation of the description given by Applicant in the response. In Fig. 7,  Figs.10-11, para [0068], Saxena teaches " A query execution slot, such as query execution slots 766a, 766b, 766c, 768a, 768b, and 768c, may identify a process that is allocated a certain portion of computing resources at a processing cluster (e.g., processor, memory, I/O bandwidth, network bandwidth, etc.) to perform a query assigned to that slot. As illustrated in FIG. 7, some query execution slots may be allocated for secondary query engine ineligible queries 764 for queries. Other slots, such as slots 762, may be available for secondary eligible queries, in some embodiments”, para [0085], Saxena teaches “ As discussed above with regard to FIG. 7, different classification schemes or techniques may be applied. Size classifiers predictive of the size or execution time of a query trained on the performance of previous database queries may be used to evaluate features of a received database query and identify a probability that the query is similar in size to a known size of a previous query, in some embodiments. These classification techniques may be dynamically updated so that as the size of queries received changes over time, in some embodiments, so that the determined size for a received query may adjust accordingly (e.g., “small/short” queries may change from less than 5 seconds to less than 10 seconds over time). Other classification techniques, including performance timeouts (e.g., performing a query until it runs longer than a threshold so that it can be determined to have a size longer than a threshold) may be implemented, in some embodiments.”, para [0092], Saxena teaches “Alternatively, selection techniques that can minimize query wait times may be employed. For instance, instead of selecting a query that is eligible to burst after a query that is ineligible in a queue, a query that is eligible to burst and before the ineligible query may be selected instead, reducing the wait time in the queue of the ineligible query. Query selection techniques may be configured or specified according to a request (as discussed above with regard to FIG. 7).”. Therefore,  query execution slots corresponding to a combination of query execution slots corresponding to being classified as ineligible query queues or classified as eligible query queues based on query wait times.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-10, 12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Panuganty et al. (US 2020/0034357) (hereinafter Panuganty) in view of Saxena et al. (US 2020/0409949) (hereinafter Saxena).
Regarding claim 1, Panuganty teaches a method for query optimization, the method comprising: receiving a query and a set of runtime metrics corresponding to the query, wherein the query includes a set of elements (see Figs. 3-4, para [0079-0080], discloses receiving a query and set of contextual parameters for time and location in personalized analytics (runtime metrics) corresponding to a query that includes contextual words (set of elements)); processing the set of elements and the set of runtime metrics to identify one or more possible query classifications (see Figs. 14-15, para [0129], para [0162], para [0165], discloses processing patterns and personalized analytics to generate insight identifying insight output in playlists (query classifications)).
Panuganty does not explicitly teach determining a query execution plan according to the identified one or more possible query classifications, wherein the query execution plan corresponds to a combination of existing execution plans corresponding to each of the identified one or more possible query classifications; and executing the query according to the determined query execution plan.
Saxena teaches determining a query execution plan according to the identified one or more possible query classifications (see Fig. 5, Fig. 7, para [0066], para [0085],  discloses determining query plans based on classified size that indicates expected/predicted execution time of query and identify a probability that a query is similar in size to a known size of a previous query), wherein the query execution plan corresponds to a combination of existing execution plans corresponding to each of the identified one or more possible query classifications (see Fig. 7, Figs. 10-11, para [0068], para [0085], para [0092], discloses query execution slots corresponding to a combination of query execution slots corresponding to being classified as ineligible query queues or classified as eligible query queues based on query wait times); and executing the query according to the determined query execution plan (see Fig. 5, Figs. 9-10, para [0065-0066], discloses executing size-based query for the determined query plan).
Panuganty/Saxena are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Panuganty to determine a query execution plan from disclosure of Saxena. The motivation to combine these arts is disclosed by Saxena as “optimizations for very fast execution of complex analytic queries such as those including multi-table joins, sub -queries, and aggregation, more efficiently” (para [0035]) and determining a query execution plan is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 8, Panuganty teaches a product for query optimization, the computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising instructions to (see para [0059], discloses computer-readable media): receive a query and a set of runtime metrics corresponding to the query, wherein the query includes a set of elements (see Figs. 3-4, para [0079-0080], discloses receiving a query and set of contextual parameters for time and location in personalized analytics (runtime metrics) corresponding to a query that includes contextual words (set of elements)); process the set of elements and the set of runtime metrics to identify one or more possible query classifications (see Figs. 14-15, para [0129], para [0162], para [0165], discloses processing patterns and personalized analytics to generate insight identifying insight output in playlists (query classifications)).
Panuganty does not explicitly teach determine a query execution plan according to the identified one or more possible query classifications, wherein the query execution plan corresponds to a combination of existing execution plans corresponding to each of the identified one or more possible query classifications; and execute the query according to the determined query execution plan.
Saxena teaches determine a query execution plan according to the identified one or more possible query classifications (see Fig. 5, Fig. 7, para [0066], para [0085],  discloses determining query plans based on classified size that indicates expected/predicted execution time of query and identify a probability that a query is similar in size to a known size of a previous query), wherein the query execution plan corresponds to a combination of existing execution plans corresponding to each of the identified one or more possible query classifications (see Fig. 7, Figs. 10-11, para [0068], para [0085], para [0092], discloses query execution slots corresponding to a combination of query execution slots corresponding to being classified as ineligible query queues or classified as eligible query queues based on query wait times); and execute the query according to the determined query execution plan (see Fig. 5, Figs. 9-10, para [0065-0066], discloses executing size-based query for the determined query plan).
Panuganty/Saxena are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Panuganty to determine a query execution plan from disclosure of Saxena. The motivation to combine these arts is disclosed by Saxena as “optimizations for very fast execution of complex analytic queries such as those including multi-table joins, sub -queries, and aggregation, more efficiently” (para [0035]) and determining a query execution plan is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 15, Panuganty teaches a system comprising: one or more computer processors; one or more computer-readable storage media; program instructions stored on the computer-readable storage media for execution by at least one of the one or more processors, the program instructions comprising instructions to (see Fig. 2, para [0059], discloses processor and computer-readable media): receive a query and a set of runtime metrics corresponding to the query, wherein the query includes a set of elements (see Figs. 3-4, para [0079-0080], discloses receiving a query and set of contextual parameters for time and location in personalized analytics (runtime metrics) corresponding to a query that includes contextual words (set of elements)); process the set of  elements and the set of runtime metrics to identify one or more possible query classifications (see Figs. 14-15, para [0129], para [0162], para [0165], discloses processing patterns and personalized analytics to generate insight identifying insight output in playlists (query classifications)).
	Panuganty does not explicitly teach determine a query execution plan according to the identified one or more possible query classifications, wherein the query execution plan corresponds to a combination of existing execution plans corresponding to each of the identified one or more possible query classifications; and execute the query according to the determined query execution plan.
Saxena teaches determine a query execution plan according to the identified one or more possible query classifications (see Fig. 5, Fig. 7, para [0066], para [0085],  discloses determining query plans based on classified size that indicates expected/predicted execution time of query and identify a probability that a query is similar in size to a known size of a previous query), wherein the query execution plan corresponds to a combination of existing execution plans corresponding to each of the identified one or more possible query classifications (see Fig. 7, Figs. 10-11, para [0068], para [0085], para [0092], discloses query execution slots corresponding to a combination of query execution slots corresponding to being classified as ineligible query queues or classified as eligible query queues based on query wait times); and execute the query according to the determined query execution plan (see Fig. 5, Figs. 9-10, para [0065-0066], discloses executing size-based query for the determined query plan).
Panuganty/Saxena are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Panuganty to determine a query execution plan from disclosure of Saxena. The motivation to combine these arts is disclosed by Saxena as “optimizations for very fast execution of complex analytic queries such as those including multi-table joins, sub -queries, and aggregation, more efficiently” (para [0035]) and determining a query execution plan is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 2, 9, and 16, Panuganty/Saxena teaches a method of claim 1, product of claim 8, and a system of claim 15.
Panuganty further teaches providing one or more runtime metrics corresponding to the executed query (see para [0162], para [0266], discloses metrics corresponding to query).

Regarding claims 3, 10, and 17, Panuganty/Saxena teaches a method of claim 1, product of claim 8, and a system of claim 15.
Panuganty further teaches wherein each element of the set of elements corresponds to a word or term (see Fig. 4, para [0078], discloses contextual words are analogous to set of elements).

Regarding claims 5, 12, and 19, Panuganty/Saxena teaches a method of claim 1, product of claim 8, and a system of claim 15.
Panuganty further teaches wherein the set of runtime metrics includes elapsed time and memory usage (see para [0145], para [0162], discloses time metrics and memory usage).

Regarding claims 7, 14, and 20, Panuganty/Saxena teaches a method of claim 1, product of claim 8, and a system of claim 15.
Panuganty further teaches wherein generating a set of encoded elements corresponding to the set of elements (see Fig. 4, para [0049], para [0080-0081], discloses generating patterns corresponding to identified contextual words).

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Panuganty et al. (US 2020/0034357) (hereinafter Panuganty) in view of Saxena as applied to claims 1, 8, and 15, and in further view of Magliozzi et al. (US 2018/0131645) (hereinafter Magliozzi).
Regarding claims 4, 11, and 18, Panuganty/Saxena teaches a method of claim 1, product of claim 8, and a system of claim 15.
Panuganty/Saxena do not explicitly teach wherein processing the set of elements and the set of runtime metrics to identify one or more possible query classifications includes comparing the set of encoded elements and the set of runtime metrics to one or more sets of elements and one or more sets of runtime metrics corresponding to one or more additional queries, wherein the additional queries are each associated with a classification.
Magliozzi teaches wherein processing the set of encoded elements and the set of runtime metrics to identify one or more possible query classifications includes comparing the set of encoded elements and the set of runtime metrics to one or more sets of elements and one or more sets of runtime metrics corresponding to one or more additional queries, wherein the additional queries are each associated with a classification (see Figs. 6a-b, para [0125-0126], para [0140], discloses identifying classification of intent of queries includes comparing query to individual vectors within encoded knowledge base, each query is associated with respective classification).
Panuganty/Saxena/Magliozzi are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Panuganty/Saxena to compare data corresponding to additional queries from disclosure of Magliozzi. The motivation to combine these arts is disclosed by Magliozzi as “generalize categories from the categories it was trained on so the category encoding improve continuously as knowledge is added” (para [0128]) and comparing data corresponding to additional queries is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Panuganty et al. (US 2020/0034357) (hereinafter Panuganty) in view of Saxena as applied to claims 1, 8, and 15, and in further view of Kosuru et al. (US 2018/0089271) (hereinafter Kosuru).
Regarding claims 6 and 13, Panuganty/Saxena teaches a method of claim 1 and product of claim 8.
Panuganty/Saxena does not explicitly teach wherein each classification corresponds to a join order and an access type. 
Kosuru teaches wherein each classification corresponds to a join order and an access type (see para [0034], discloses classification corresponding to join types and access types).
Panuganty/Saxena/Kosuru are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Panuganty/Saxena to include join ordering and access types from disclosure of Kosuru. The motivation to combine these arts is disclosed by Kosuru as “inaccurate classification wastes resources and limits how many queries can be executed, causing queue buildup, and resulting in a less robust computing system” (para [0001]) and including join ordering and access types is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159